DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The objections and rejections from the Office Action of 7/17/2020 are hereby withdrawn.  New grounds for rejection are presented below. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/17/2020 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 9, 11, 13, 14, 16, 18, 19, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20100102250 A1)[hereinafter “Li”], Ben-Hur et al. (US 20100205124 A1)[hereinafter “Ben-Hur”], and Kejariwal et al. (US 20100070457 A1)[hereinafter “Kejariwal”].
	Regarding Claims 1 and 14, Li discloses a device with processing resources and method for automated authenticating a mark attached to an item [See Fig. 1 and Paragraph [0049].  Paragraph [0057] – “the photo-luminescent security marking 14, and hence article 12”] and comprising a marker that emits light under illumination, the method comprising executing by means of a device comprising an acquisition unit a processing equipment including a processing unit a memory unit being configured to store code executable by the processing unit and a communication unit [See Fig. 1 and Paragraph [0057]] the steps of:
acquiring, by the acquisition unit, a light spectrum from the mark placed in the field of view of the acquisition unit, to provide a light spectrum data comprising values, each value being a light intensity value of the light emitted from the mark for a corresponding wavelength [Abstract – “The authenticity of the article/document can be authenticated by verification of the composition of the phosphor by exciting the marking and comparing one or more selected parameters of light emitted by the security marking with corresponding parameters of the characteristic emission spectrum of the authentic phosphor blend.”See Fig. 6 and Paragraph [0079].];
analyzing, by the processing equipment, the light spectrum data by:
Paragraph [0077] – “In each of the detector arrangements described (i.e. those of FIGS. 2, 3 and 4) the authenticity of the photo-luminescent security marking 14 is verified by comparing the ratios and/or normalized magnitudes of the measured emission peaks with those expected for an authentic phosphor blend to verify that they are within pre-selected margins.”];
applying at least two statistical processings onto the values of the light spectrum to obtain a second result indicating whether the mark is authentic or not [Paragraph [0026] – “As with the method of the invention the apparatus of the invention verifies (authenticates) the authenticity of the photo-luminescent security marking on the basis of one or more selected parameters that can include: the intensity of a selected wavelength region, ratio of intensities of selected wavelength regions, intensity and/or wavelength of an emission peak, rate of rise and/or fall of an emission peak, ratio of emission peak intensities and/or wavelengths, intensity and/or wavelength of an emission trough, ratio of emission trough intensities and/or wavelengths, wavelength and/or intensity of a point of inflection, ratio of point of inflection intensities and/or wavelengths, number of emission peaks, troughs and/or points of inflection or shape of emission peak.”See the discussion of the “other parameters” that can be used in the authentication process in Paragraphs [0079]-[0091].  The analysis of peaks, troughs, ratios of peak intensities/wavelengths to trough intensities/wavelengths, and line widths are "statistical” in nature.  The Merriam-Webster dictionary definition of “statistics” is: 1. a branch of mathematics dealing with the collection, analysis, interpretation, and presentation of masses of numerical data, or 2. a collection of quantitative data.Paragraph [0079] – “Although the ratio of emission peaks is a preferred authenticating parameter other parameters can be used to verify the authenticity of the light emitted by the photo-luminescent marking.”].
Li fails to disclose that the statistical processing is selected from regression, support vector machines, Bayesian statistics, and Kernel estimators.
However, Ben-Hur discloses the use of support vector machines and kernel estimators in the analysis of spectral features [Abstract – “Support vector machines are used to classify data contained within a structured dataset such as a plurality of signals generated by a spectral analyzer. The signals are pre-processed to ensure alignment of peaks across the spectra. Similarity measures are constructed to provide a basis for comparison of pairs of samples of the signal. A support vector machine is trained to discriminate between different classes of the samples. to identify the most predictive features within the spectra.”Paragraph [0076] – “FIG. 5 illustrates an exemplary hierarchical system of SVMs. As shown, one or more first-level SVMs 1302a and 1302b may be trained and tested to process a first type of input data 1304a, such as mammography data, pertaining to a sample of medical patients. One or more of these SVMs may comprise a distinct kernel, indicated as "KERNEL 1" and "KERNEL 2".”].  It would have been obvious to use both such tools in analyzing the emission spectrum of Li because doing so is taught as being effective in identifying features within a spectra.

However, Kejariwal discloses a machine-learning based technique that produces a result using a weighted decision tree for evaluating different feature data, wherein more likely results are weighted more heavily than less likely results [See Abstract, Fig. 2 and related text, Fig. 8 and related text, and Paragraphs [0048]-[0053].Paragraph [0019] – “FIG. 8 illustrates a decision tree, where each layer of nodes is assigned a weighting metric.”].  It would have been obvious to use such a weighting decision tree in evaluating the results of the analyses performed by Li and Ben-Hur because doing so would have presented an effective manner of reliably authenticating a mark based on the results of the analyses.  Doing so would be treating the results of the analyses performed by Li and Ben-Hur as “intermediate” results prior to making the final determination of authenticity.
Li further discloses communicating, by a communication unit, the authentication output result to a user [Paragraph [0057] – “The authentication device 24 indicates to a user that the marking is authenticated by means of an indicator 35 (See FIG. 1) such as an audible indicator (a beep), a visual indicator such as a particular color light (e.g. green) or by another physical indicator such as a low frequency vibration which can be felt by an operator.  In the event that the measured ratios are not within prescribed limits, the device preferably generates a corresponding negative indicator 35 (e.g. a red light).”].

Regarding Claim 2, the combination of Li and Ben-Hur with Kejariwal would disclose that the applying a set of rules includes applying a decision tree onto the values of the light spectrum, wherein the decision tree defines the set of rules [Use of the weighted decision tree of Kejariwal with the analyses of Li and Ben-Hur].

Regarding Claim 3, the combination of Li and Ben-Hur with Kejariwal would disclose that the method further comprises applying a further decision tree onto the values of the light spectrum to obtain a further first intermediate result indicating whether the mark is authentic or not and generating the output result additionally from the further first intermediate result [Use of the weighted decision tree of Kejariwal with the analyses of Li and Ben-Hur.  Each level of the decision tree producing a result and each further level of the decision tree constituting a “further decision tree” which produces a further result.].

Regarding Claim 4, Li discloses that the applying the set of rules comprises comparing a value of the light spectrum to a comparison value, and wherein the comparison values are stored as a parameter list [Paragraph [0077] – “In each of the detector arrangements described (i.e. those of FIGS. 2, 3 and 4) the authenticity of the photo-luminescent security marking 14 is verified by comparing the ratios and/or normalized magnitudes of the measured emission peaks with those expected for an authentic phosphor blend to verify that they are within pre-selected margins.”  The comparison is performed by a computer that inherently has the comparison values stored in memory, see Paragraph [0057].].

Regarding Claim 6, the combination of Li and Ben-Hur with Kejariwal would disclose that a decision tree is applied to any one of a difference, ratio, sum, and derivative of the values of the light spectrum [See the discussion of the “other parameters” that can be used in the authentication process in Paragraphs [0079]-[0091] of Li.].

Regarding Claim 9, the combination of Li and Ben-Hur with Kejariwal would disclose that generating the output result comprises a voting mechanism for each one of the first and second intermediate results [Use of the weighted decision tree of Kejariwal with the analyses of Li and Ben-Hur].

Regarding Claim 11, Li discloses that the light spectrum values indicate a light intensity for a corresponding wavelength band [See Fig. 6].

Regarding Claim 13, Li discloses controlling illumination of the mark during the acquiring of the light spectrum [Abstract – “The authenticity of the article/document can be authenticated by verification of the composition of the phosphor by exciting the marking and comparing one or more selected parameters of light emitted by the security marking with corresponding parameters of the characteristic emission spectrum of the authentic phosphor blend.”].

Regarding Claim 16, Li discloses a sensor receiving the light spectrum and a light source [Fig. 1 and Paragraph [0051] – “The excitation source 26 and detector arrangement 30 are operated under control of a controller 34 which can comprise a microprocessor or dedicated circuitry such as a FPGA (Field Programmable Gate Array).”].

Regarding Claim 18, Li discloses the device comprises a hand-held device [Paragraph [0051] – “The authenticity of the article 12 is verified using a portable, preferably hand held, authentication device 24 (indicated by a dashed line box in FIG. 1) by verifying the authenticity of the photo-luminescent security marking 14 through one or more selected parameters of its characteristic emission spectrum.”] and including a display unit to communicate the output result to a user [Paragraph [0057] – “The authentication device 24 indicates to a user that the marking is authenticated by means of an indicator 35 (See FIG. 1) such as an audible indicator (a beep), a visual indicator such as a particular color light (e.g. green) or by another physical indicator such as a low frequency vibration which can be felt by an operator.”].

Regarding Claim 19, Li fails to disclose that the device is arranged as a fixed device because Li discloses that the device is portable and preferably hand-held [Paragraph [0051] – “The authenticity of the article 12 is verified using a portable, preferably hand held, authentication device 24 (indicated by a dashed line box in FIG. 1) by verifying the authenticity of the photo-luminescent security marking 14 through one or more selected parameters of its characteristic emission spectrum.”].  However, it would have been obvious to “fix” the device to a particular location using commonly available fasteners because doing so would ensure that the device does not become lost or stolen.

Regarding Claim 21, Li discloses a non-transitory computer program product comprising a tangible medium storing the code of the computer program for Li’s authentication method [Paragraph [0057] – processor 34.  The memory unit and programming code inherently disclosed by use of the processor to perform the evaluation.].

	Regarding Claim 22, Li fails to disclose that the statistical processing is one of regression, support vector machines, and Kernel estimators.  However, Ben-Hur discloses the use of support vector machines and kernel estimators in the analysis of spectral features [Abstract – “Support vector machines are used to classify data contained within a structured dataset such as a plurality of signals generated by a spectral analyzer. The signals are pre-processed to ensure alignment of peaks across the spectra. Similarity measures are constructed to provide a basis for comparison of pairs of samples of the signal. A support vector machine is trained to discriminate between different classes of the samples. to identify the most predictive features within the spectra.”Paragraph [0076] – “FIG. 5 illustrates an exemplary hierarchical system of SVMs. As shown, one or more first-level SVMs 1302a and 1302b may be trained and tested to process a first type of input data 1304a, such as mammography data, pertaining to a sample of medical patients. One or more of these SVMs may comprise a distinct kernel, indicated as "KERNEL 1" and "KERNEL 2".”].  It would have been obvious to use such tools in analyzing the emission spectrum of Li because doing so is taught as being effective in identifying features within a spectra.

	Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20100102250 A1)[hereinafter “Li”], Ben-Hur et al. (US 20100205124 A1)[hereinafter “Ben-Hur”], Kejariwal et al. (US 20100070457 A1)[hereinafter “Kejariwal”], and West et al. (US 20090319244 A1)[hereinafter “West”].
	Regarding Claim 23, Li fails to disclose that an average is calculated from the weighted first and second intermediate results, and if the average exceeds a predetermined value a corresponding output result is generated, wherein the more indifferent result is a result that falls into a predetermined range, and the more definite result is a result that is outside the predetermined range.
	However, West discloses a weighted decision tree in which an average is calculated from weighted first and second intermediate results [See Fig. 14A and Paragraph [0251]] and wherein a more indifferent result is a result that falls into a predetermined range, and a more definite result is a result that is outside the predetermined range [See Fig. 14A and Paragraph [0249]].  It would have been obvious Paragraph [0251]].

Response to Arguments
Applicant argues:

    PNG
    media_image1.png
    522
    786
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    240
    784
    media_image2.png
    Greyscale

Examiner’s Response:
Paragraph [0026] – “As with the method of the invention the apparatus of the invention verifies (authenticates) the authenticity of the photo-luminescent security marking on the basis of one or more selected parameters that can include: the intensity of a selected wavelength region, ratio of intensities of selected wavelength regions, intensity and/or wavelength of an emission peak, rate of rise and/or fall of an emission peak, ratio of emission peak intensities and/or wavelengths, intensity and/or wavelength of an emission trough, ratio of emission trough intensities and/or wavelengths, wavelength and/or intensity of a point of inflection, ratio of point of inflection intensities and/or wavelengths, number of emission peaks, troughs and/or points of inflection or shape of emission peak.”].

Applicant argues:

    PNG
    media_image3.png
    555
    788
    media_image3.png
    Greyscale

Examiner’s Response:
	The Examiner respectfully disagrees.  Ben-Hur teaches that its tools can be used to discriminate between classes of samples [See Abstract] and is relevant to the authentication of samples for that reason.  Kejariwal teaches the use of a decision tree which evaluates multiple features (intermediate results) to produce a final analysis outcome [See Fig. 2 and corresponding text].

Applicant argues:

    PNG
    media_image4.png
    244
    787
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    98
    786
    media_image5.png
    Greyscale

Examiner’s Response:
	The Examiner agrees.  However, Kejariwal is not relied upon for disclosing such limitations.

Applicant argues:

    PNG
    media_image6.png
    486
    784
    media_image6.png
    Greyscale

Examiner’s Response:
	The Examiner respectfully disagrees.  West is a relevant reference because it pertains to an improvement to the decision tree evaluation process.

Applicant argues:

    PNG
    media_image7.png
    730
    785
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    239
    787
    media_image8.png
    Greyscale

Examiner’s Response:
	The Examiner respectfully disagrees that the current grounds for rejection would not disclose performing multiple analyses of the same set of values of one parameter.  All of the analyses disclosed by Li operate using a set of values of the intensity of the measured response [See Fig. 6 of Li].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879.  The examiner can normally be reached on 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Toatley can be reached on (571) 272-2059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865